Citation Nr: 0917105	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to April 
1972 and from December 1972 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).  The Board notes that while the RO's 
decision addressed multiple issues, the Veteran appealed only 
the denial of service connection for his right knee 
disability.


FINDING OF FACT

DJD of the right knee was not present in service or 
manifested for many years thereafter, and is not otherwise 
shown to be related to service.


CONCLUSION OF LAW

The Veteran's DJD of the right knee was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006). 

Here, the above cited notice requirements were satisfied by 
an August 2004 letter that was sent to the Veteran by the RO.  
In this letter, issued prior to the rating decision, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486 

In this case, the Veteran was not provided the notice 
required by Dingess until September 2006, after the issuance 
of the Statement of the Case.  However, the Veteran was 
thereafter informed that he could submit additional evidence 
in support of his claim.  The Veteran did not do so.  In any 
event, any error in providing the notice required by Dingess 
is harmless in this case insofar as service connection is 
denied, hence no rating or effective date will be assigned.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, and private medical records that 
were submitted by the Veteran.  It is unclear whether the 
private orthopedic records that were submitted by the Veteran 
in support of his claim were complete, insofar as they 
consist solely of an unsigned October 2005 operative report 
and one follow up note.  However, the Board observes that 
these records pertain to private treatment for a torn lateral 
meniscus in 2005, many years after the Veteran's service.  
Therefore, even if additional records from this provider 
exist, there is no reasonable possibility that they could 
support the Veteran's claim that his DJD of the right knee 
was incurred in, or aggravated by, his military service; they 
are therefore irrelevant to the issue on appeal. See 38 
C.F.R. § 3.159(c)(1).  The Veteran did not identify any other 
private treatment for his right knee.  A VA examination was 
provided in connection with this claim.  For the reasons set 
forth above, the Board finds that the VA satisfied its duty 
to assist. 

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred of aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including arthritis, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In a March 2004 statement, the Veteran asserted that he 
complained of sore knees, which he thought were arthritic, 
throughout his military service.  He stated that he continues 
to experience sore joints, which began in his knees but now 
also affects his neck and spine.  He stated that he received 
physical therapy for his knees while he was stationed in 
Germany from 1979-1982.  In his Notice of Disagreement dated 
October 2005, the Veteran stated that he experienced problems 
with his right knee since August 1965.  

The Veteran's service treatment records do not reflect any 
treatment for arthritis of his right knee.  The Veteran's 
service treatment records reflect that he was treated for 
swelling and slight pain of the right knee in August 1965, 
reportedly due to a fall.  Upon examination, there was 
tenderness of the right thigh muscle.  A notation reads 
"knee OK".  The Veteran was given an ice pack.  The 
Veteran's service records do not show any additional 
treatment for his right knee until May 1986.  At that time, 
the Veteran's right knee was examined; there was no swelling 
or effusion, tenderness of the distal patellar ligament, and 
full range of motion.  The Veteran was diagnosed with 
"overuse syndrome" of the right knee.  The Veteran's 
service treatment records do not reflect any other treatment 
for his right knee. 

The Veteran's service treatment records show that he was 
placed on a profile in September 1981 as a result of a 
strained lateral ligament in his left knee, that he was 
evaluated by orthopedics in October 1981 for a 1 1/2 month 
history of left knee pain, and that he was seen by physical 
therapy in December 1981 for a 3 month history of left knee 
pain.  These records do not reflect that the Veteran then 
complained of any right knee pain. The December 1981 physical 
therapy consultation sheet states that the Veteran did not 
report any history of knee problems.  

On Reports of Medical History dated in September 1972 and 
June 1978 the Veteran denied ever having arthritis, bone or 
joint trouble, lameness, or a trick or locked knee.  No right 
knee problems were noted on reports of medical examinations 
dated in August 1970, April 1972, July 1975, June 1978, and 
November 1986.  No right knee problems were noted on the 
Veteran's separation physical in June 1988.  

The Veteran was examined by VA in connection with a prior 
claim in November 1988.  He did not report any knee problems 
at that examination.  The examiner stated that the Veteran's 
musculoskeletal system was normal except for congenital pes 
planus, and that the Veteran had normal range of motion in 
all of his joints with no deformities.  The Veteran was not 
diagnosed with a knee disability at that time.

After his retirement, the Veteran was treated once by a 
military facility for progressively worsening right knee pain 
in September 1994; he was then diagnosed with "sprain-
strain-knee."  

The Veteran's VA treatment records show that the Veteran 
complained of discomfort in both knees in 1995.  Thereafter, 
there are no records documenting complaints of knee pain 
until March 2002.  A March 2002 treatment note from the 
Veteran's primary care nurse practitioner describes the 
Veteran's complaint of bilateral knee pain as "new."  At 
that time, the nurse practitioner diagnosed DJD of the knees 
and ordered x-rays.  March 2002 x-rays showed normal left and 
right knees with no osteoarthritic changes. 

Subsequent VA treatment records indicate that the Veteran 
thereafter continued to claim of bilateral knee pain.  The 
Veteran described the onset of his knee pain variously during 
2004-2005 as beginning in the 1970s, beginning more than 15 
years ago, beginning more than 30 years ago, having been 
present for 20 years, and beginning several years ago.  

The Veteran's knees were x-rayed again in June 2004.  The 
June 2004 x-rays showed mild degenerative changes involving 
the lateral and patellofemoral compartments of the right 
knee.  The radiologist's impression was early degenerative 
change. 

In mid-2005, the Veteran complained that his knee pain got 
worse.  A July 2005 MRI of the right knee showed mild DJD.  
The MRI also showed an absence of much of the body and 
anterior horn of the lateral meniscus of the right knee which 
could represent an extensive tear or a previous surgical 
resection.  The Veteran's VA and private treatment records 
indicate that after VA providers declined to perform any 
surgical interventions the Veteran consulted a private 
physician who performed an arthroscopy and lateral 
meniscectomy.  Surgery revealed an extensive tear of the 
anterior horn of the lateral meniscus and some degenerative 
changes of the medial femoral condyle.  The Veteran's private 
physician diagnosed a torn lateral meniscus and some DJD of 
the lateral joint line.

The Veteran was examined by VA in December 2005.  At that 
time, the Veteran reported right knee pain since an injury in 
1965.  However, the Veteran was unable to specifically 
describe the events of the injury.  The Veteran stated that 
his knee pain persisted throughout his military service.  The 
Veteran reported continued right knee pain after the October 
2005 arthroscopic surgery.  The examiner diagnosed mild DJD 
of the right knee and a small lateral meniscus tear.  The 
examiner stated that it was less likely than not that the 
Veteran's current right knee disability was related to a fall 
in 1965.  The examiner stated that it was "very unusual if 
not impossible for a meniscal tear to be diagnosed 
approximately 40 years after a fall after of [sic] many years 
of having no right knee pain complaints."

The evidence of record fails to show any connection between 
the Veteran's service and his current DJD of the right knee.  
Degenerative changes to the right knee were not shown until 
many years after service.  While early degenerative changes 
were visible on a June 2004 x-ray and a July 2005 MRI, no 
degenerative changes were visible on an earlier March 2002 x-
ray.  There is no evidence that the Veteran had DJD of his 
right knee until some time after March 2002, many years after 
his service.  

There is no medical evidence linking the Veteran's currently 
diagnosed mild DJD to a fall in 1965 or to any other event 
that occurred during the Veteran's military service.  The 
only medical opinion concerning the etiology of the Veteran's 
right knee disability was that of the VA examiner, who stated 
that it was less likely than not that the Veteran's right 
knee problems stemmed from a fall in 1965.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). Although the Veteran is competent 
to report that he experienced right knee pain since 1965, the 
evidence does not support his recollections. As set forth 
above, the Veteran's VA and service treatment records show 
only a few isolated complaints of right knee pain prior to 
2002.  On each of these occasions, the Veteran was diagnosed 
with transitory problems such as knee strain.  Insofar as the 
Veteran's service and VA treatment records reflect numerous 
complaints of other types of pain, the Board finds that it is 
unlikely that the Veteran would not have reported knee pain 
that he experienced to his treating providers.  The Board 
further notes that a prolonged period without medical 
complaint may be considered along with other factors when 
weighing the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Additionally, the Veteran 
denied any history of knee problems on multiple occasions 
after his fall in 1965.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for DJD of the right knee is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


